              UNITED STATES DISTRICT COURT
           WESTERN DISTRICT OF NORTH CAROLINA
                  CHARLOTTE DIVISION


ZAKLADY FARMACEUTYCZNE
POLPHARMA S.A.,
                 Plaintiff,   Case No. 3:21-CV-00133-GCM
    vs.
                              Judge: Hon. Graham Mullen
KARTHA PHARMACEUTICALS,
INC.,
                 Defendant.


RUBICON RESEARCH PRIVATE
LTD.,
          Plaintiffs,         Case No. 3:21-CV-00129-MOC
                              Judge: Hon. Max O. Cogburn, Jr.
    vs.
KARTHA PHARMACEUTICALS,       ORDER GRANTING MOTION TO
INC. and MANOJ BABU           CONSOLIDATE
MAZHUVANCHERIL,
          Defendants.
      Plaintiff Zaklady Farmaceutyczne Polpharma S.A. filed a Motion to

Consolidate these actions on April 14, 2021. ECF 5. Plaintiff has conferred with

counsel for all parties in both cases and has informed the Court that all parties

consent to the motion and to the entry of this order. The Court having considered

the Movant’s Motion to Consolidate and the pleadings and papers filed in support of

the Motion, IT IS HEREBY ORDERED THAT the Motion to Consolidate is

GRANTED.

      Zaklady Farmaceutyczne Polpharma S.A. v. Kartha Pharmaceuticals, Inc.,

Case No. 3:21-cv-00133-GCM (W.D.N.C. DATE) and Rubicon Research Private

Ltd. v. Kartha Pharmaceuticals, Inc. et al., Case No. 3:21-cv-00129-MOC

(W.D.N.C. DATE) are consolidated under case number 3:21-cv-00129 for purposes

of preliminary injunction proceedings, including related discovery.          Zaklady

Farmaceutyczne Polpharma S.A and Kartha Pharmaceuticals, Inc. shall be subject

to all previously entered orders in case number 3:21-cv-00129, including the

protective order entered on April 16, 2021 and the scheduling order for expedited

discovery entered on April 20, 2021, with the exception that they shall have until ten

days from entry of this order to exchange written discovery requests with each other.

      IT IS SO ORDERED.

                                       Signed: May 12, 2021
